Citation Nr: 0800080	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-16 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to March 6, 2003 for 
the grant of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision rendered by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a claim of entitlement 
to TDIU, effective from March 6, 2003.  The veteran disagrees 
with the effective date.

In January 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Acting Veterans Law 
Judge.

The Board denied entitlement to an earlier effective date in 
a March 2005 decision.  In an Order issued in September 2006, 
the United States Court of Appeals for Veterans Claims (the 
Court) vacated the Board's decision and remanded the claim to 
the Board for action consistent with the parties' September 
2006 Joint Motion for Remand.  In February 2007, the Board 
remanded the claim to the RO via the Appeals Management 
Center (AMC) for further development.

In October 2007, the RO received notification that the 
veteran's private attorney had been discharged as counsel, 
and no longer represented the veteran.  The veteran did not 
file a VA Form 21-22 or VA Form 21-22a designating another 
individual or accredited service organization as his 
representative.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's formal claim for TDIU was received by VA on 
April 1, 2002.

3.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to March 6, 2003, the effective date assigned 
for service connection for dysthymic disorder.  

4.  The evidence does not show that the veteran's service-
connected right wrist fracture, rated as 50 percent 
disabling, precluded employment prior to March 6, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 6, 
2003, for an award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was initially provided notice of 
the VCAA in May 2002, prior the initial adjudication of his 
claim in the June 2002 and the April 2003 (reconsideration of 
the claim) rating decisions concerning entitlement to a total 
disability rating based on individual unemployability.  

This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), and Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

The veteran was sent notice regarding the effective date 
issue on appeal in March 2007.  The claim for an earlier 
effective date for TDIU is a downstream issue from the grant 
of TDIU.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) 
(West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 5, 
2004).  While this logic is called into some question in a 
recent Court case, neither this case nor the GC opinion has 
been struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  In this case, the veteran 
received Dingess notice in March 2007, including as it 
relates to the downstream effective date element of his 
claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, reports 
of VA examinations, and the veteran's personal testimony.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background & Analysis

The veteran contends that the effective date of the TDIU 
award should be April 1, 2002; the date his formal claim was 
received.  The Board has carefully reviewed all of the 
evidence of record, but finds that the assignment of an 
effective date earlier than March 6, 2003 for a TDIU is not 
warranted.

According to the governing legal and regulatory authority, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  The effective date rules for an increased 
compensation claim apply for a TDIU claim.  Hurd v. West, 13 
Vet. App. 449, 451 (2000).  Generally, the effective date of 
an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2007). 

A report of examination or hospitalization that meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability that may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157. 

In this case, the veteran's formal claim for a TDIU was 
received on April 1, 2002.  The record does not contain a 
document filed with the RO earlier than April 1, 2002 which 
indicated an intent (either express or implied) to apply for 
a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  Therefore, in order to warrant an 
effective date earlier than the April 1, 2002 receipt date of 
the veteran's claim for a total rating by reason of 
individual unemployability, there would have to be evidence 
that 1) a factually ascertainable increase occurred in the 
service-connected disability within the year prior to the 
receipt of the veteran's claim for a total rating, which 
rendered the veteran unemployable; or 2) an informal claim 
that predates the April 1, 2002, formal claim.  See 38 C.F.R. 
§ 3.400(o)(2)

However, it is important to note that in this case, the 
veteran does not contend that he is entitled to an effective 
date for the TDIU award prior to April 1, 2002.  Rather, he 
argues that the effective date should be April 1, 2002, the 
actual date of receipt, and not March 6, 2003.  Therefore 
application of 3.400(o)(1) is key in the Board's analysis.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (the 
effective date of an evaluation and award of compensation for 
an increased rating claim is the date of receipt of the claim 
or the date entitlement arose, whichever is the later). 

Thus, the only way that the veteran would be entitled to an 
effective date earlier than March 6, 2003 is if the evidence 
shows that he met the schedular criteria for a TDIU rating 
prior to March 6, 2003 or that he was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected right wrist disability prior to March 6, 
2003.  See 38 C.F.R. § 4.16 (2007).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

The Board notes that when the veteran's claim for individual 
unemployability was received in April 1, 2002, he was only 
service-connected for the residuals of his right wrist 
fracture, for which he was in receipt of a 50 percent rating.  
Thus, at that time the veteran did not meet the percentage 
requirements under 38 C.F.R. § 4.16(a) (one service-connected 
disability rated at 60 percent or more) for consideration of 
a total rating based on individual unemployability.

In a statement received on March 6, 2003, the veteran's 
representative requested a reconsideration of the July 2002 
rating decision denying a TDIU, and submitted a private 
psychological report dated in January 2003 (accepted as 
informal claim for service connection for an anxiety 
disorder).  Following a VA mental examination in September 
2003, the RO (in a November 2003 rating decision) granted 
service connection for dysthymic disorder, with a disability 
rating of 70 percent effective from March 6, 2003.  In this 
same rating action, the RO granted a TDIU, also effective 
from March 6, 2003.  By this rating action, the veteran now 
met the schedular criteria for consideration of a total 
rating based on individual unemployability.  He then had 
multiple disabilities, with one of them ratable at least 40 
percent, and a combined rating of 90 percent.  See 38 C.F.R. 
§ 4.16.

However, the Board has reviewed the evidentiary record and 
finds no persuasive evidence that the veteran was precluded 
from obtaining and maintaining substantially gainful 
occupation solely as a result of his service-connected right 
wrist disability, prior to March 6, 2003.  See 38 C.F.R. § 
4.16 (b) (2007).

In this regard, the evidence consists of both private and VA 
medical records.  In a March 2002 clinical note Dr. D. M. 
wrote that the veteran could not perform his work as a semi-
truck driver, and loader/unloader.  He indicated this was 
because of the lack of motion at the wrist level and the 
diminished grip strength of the veteran's right wrist.  The 
veteran also submitted a May 2002 letter from Dr. K.S. who 
indicated that he primarily treated the veteran for left 
wrist pain.  Dr. K.S. stated that the veteran has suffered 
from bilateral wrist pain and bilateral hand weakness.  He 
also wrote that while the veteran was otherwise healthy, he 
was limited in his ability to grip and lift objects due to 
the bilateral wrist pain and bilateral hand weakness.  He did 
not believe the veteran was capable of carrying out the task 
required of a tractor-trailer driver, either driving the 
vehicle or loading/unloading.  He also noted that the veteran 
had undergone surgery on both wrists in the past, and might 
very well require more extensive surgery in the future.  

In May 2002, the veteran underwent a VA orthopedic 
examination.  He complained of pain that increased with 
activity, weakness, and limited motion in his right wrist.  
The veteran also reported that he avoided lifting more than 3 
to 5 pounds and his activities of daily living were sometimes 
painful and difficult, like lifting a gallon of milk.  Upon 
physical examination, the examiner noted that the right wrist 
was fused, with no active range of motion.  The examiner did 
not comment upon the impact of this service-connected 
disability on the veteran's employability.

At a Social and Industrial Survey, conducted in June 2002, 
the veteran stated that he retired in 1987 from being a truck 
driver due to his bad back.  Post-retirement, he attempted to 
work as a real estate agent and bought a medical billing 
franchise.  He was not successful in either position.  The 
veteran did work as a picket line coordinator for a few 
months before being laid off; and he stated that he would 
have continued but for the layoff.  The VA clinical social 
worker noted that the veteran led a very full and active life 
with a number of volunteer activities including AA, church, 
VFW, political labor activities, writing op-ed articles and 
practicing his drums.  In regards to the veteran's 
occupational problems, the social worker indicated that the 
veteran led a very full life, and while he most likely was 
not able to drive a truck due to his arthritic condition, it 
appeared that he was capable of working in a position that 
did not require physical labor.  The social worker opined 
that the veteran's industrial impairment was moderate with no 
social impairment.  

In February 2007, the Board remanded the claim for VA 
examinations and opinions regarding 1) the approximate date 
when the veteran became unable to secure or follow a 
substantially gainful occupation solely on account of his 
service-connected dysthymic disorder and residuals of the 
right wrist fracture and; 2) whether the residuals of his 
service-connected right wrist fracture rendered him unable to 
secure or follow a substantially gainful occupation prior to 
March 6, 2003.  

The veteran underwent a VA orthopedic examination in July 
2007 for the service-connected right wrist fracture.  After a 
clinical examination and review of the claims file and 
medical records, the examiner noted that following the wrist 
fusion in 1972, the veteran worked as a truck driver until 
1989.  He used a wrist brace while doing so, although with 
some pain.  However, there was no significant absenteeism due 
specifically to the condition of the wrist.  The examiner 
also noted that with the wrist fusion, the veteran is capable 
of performing tasks required in most occupations, which 
include the performance of heavy manual labor, although with 
some restrictions.  The veteran was capable of performing and 
maintaining gainful employment.  

The veteran underwent a VA mental examination in July 2007 
for the service-connected dysthymic disorder.  Following a 
clinical examination and review of the claims file, the 
examiner opined that the veteran's dysthymic disorder causes 
him to be irritable, easily enraged and unable to work with 
other or supervisors.  In a September 2007 addendum, the 
examiner stated that the veteran became unable to secure or 
follow a substantially gainful occupation due to his 
dysthymic disorder, in 1987, when he injured his back.  The 
back injury worsened the dysthymic disorder to such a degree 
so as to preclude gainful employment.

In October 2007, the veteran submitted a letter of 
correspondence from Dr. J.A., which was dated in April 2004.  
Dr. J.A. wrote that he had treated the veteran for several 
months between 1994 and 2003 and had assigned Axis I 
diagnoses of anxiety and major depressive disorder.  He 
stated that as a result of additional Axis II personality 
disorders and his physical condition, the veteran had been 
unable to hold employment since he retired from the trucking 
industry.  

The Board observes that at first glance, the medical opinions 
from Dr. D.M and Dr. K.S. seem to suggest that he was 
unemployable due to his service-connected right wrist 
disability.  The Board notes, however, that while these 
opinions seem to support the veteran's contention, they are 
not of such probative weight so as to be dispositive of the 
appeal as they do not answer the question as to whether the 
veteran was prevented from obtaining or maintaining gainful 
employment, due to his service-connected right wrist 
disability alone.

In this regard, the Board observes that the March 2002 
opinion from Dr. D.M. which stated that the veteran could not 
work as a semi-truck driver and loader/unloader because of 
his right wrist; did not address whether the veteran was 
capable of working in any other position.  Likewise, the May 
2002 statement from Dr. K.S. also failed to comment upon 
whether the veteran could work in positions other than truck 
driving.  Moreover, he indicated that his treatment of the 
veteran had been primarily for the left wrist, and not the 
service-connected right wrist.  As such his opinion did not 
consider whether the veteran was unemployable due to his 
service-connected right wrist disability alone, but rather 
accounted for the impairment caused by both wrists.

Greater probative weight has been assigned to the June 2002 
VA Social and Industrial Survey, and the July 2007 VA 
orthopedic examination report.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993)(The credibility and weight to be 
attached to such opinions are within the providence of the 
Board as adjudicators).  The 2002 Industrial Survey stated 
that the veteran's industrial impairment was only moderate, 
and that he was capable of working in a position that did not 
require physical labor.  The 2007 examiner opined that the 
veteran was capable of performing tasks required in most 
occupations, although with some restrictions; and in general, 
was capable of performing and maintaining gainful employment 
despite his right wrist disability.  

The Board finds that these opinions have greater probative 
value than the private opinions because both of the VA 
examiners conducted thorough clinical interviews and physical 
examinations and also had access to the veteran's claims file 
and medical records.  In addition, both examiners 
specifically addressed the issue of whether the veteran was 
able to obtain and maintain gainful employment of the sort 
that involved duties other than truck driving and 
loading/unloading trucks.  The private physicians did not.  
Moreover, both VA examiners addressed the fact that despite 
the wrist fusion in 1972, the veteran had remained employed 
as a truck driver for an additional 15 years, and not 
retiring until a back injury in 1987.  Again, the private 
physicians did not.  Finally, inasmuch as there is conflict 
between the two VA opinions regarding whether the veteran 
could perform non-truck driver jobs that still involved 
physical labor, even greater weight is afforded to the 2007 
examination, as the opinion was rendered by an orthopedic 
surgeon (as opposed to a social worker).  Sklar v. Brown, 5 
Vet. App. 140 (1993).

The Board observes that the veteran is a high school graduate 
with military experience as a clerk typist and 
administration, and civilian experience as trucker, picket 
organizer for a labor union, real estate agent, and medical 
billing practice owner.  At the time of the TDIU claim was 
filed, the veteran's service-connected right wrist disability 
did not impair the veteran's ability to think, to express 
himself, to write and type, or to sit, stand, or walk for any 
particular length of time.  The June 2002 Industrial Survey 
showed that the veteran wrote op-ed pieces for newspaper, 
volunteered at a substance abuse center, wrote a book, and 
was even learning to play the drums.  The Board accordingly 
finds that the record shows that the veteran could have 
worked at any number of substantially gainful office-based 
occupations.  

Moreover, while there is evidence that the veteran's anxiety 
disorder may have prevented gainful employment, particular 
the kind which involved having to deal with coworkers, the 
public, and supervisors; it must be remembered that the 
anxiety disorder was not a service-connected disability in 
April 2002 when the TDIU claim was received, and therefore it 
cannot be factored into the veteran's employability prior to 
the date it became service-connected (March 6, 2003).  See 
38 C.F.R. § 4.16(a); see also Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993). (a determination concerning unemployability 
must be made on the basis of service-connected disabilities 
alone; nonservice-connected disabilities will be 
disregarded).  The veteran did not challenge the effective 
date of the grant of service connection for dysthymic 
disorder assigned in the November 2003 rating decision.  
Therefore, that decision is final.  See 38 C.F.R. § 20.201 
(2007).

Thus, based on the opinions from the 2002 VA Social and 
Industrial Survey and 2007 VA orthopedic examination, and the 
Board's review, the persuasive evidence shows that the 
veteran did not become unemployable solely due to his 
service-connected right wrist disability prior to March 6, 
2003.  

Finally, although the veteran's representative asserted at 
the hearing (page 3) that an earlier effective date should be 
assigned pursuant to Norris v. West, 12 Vet. App. 413, 421 
(1999), the Board finds that the Norris case is inapplicable 
to the specific circumstances of this case.  The Norris case 
held that in a claim for an increased rating, where there was 
evidence of current service-connected unemployability, and 
the veteran's schedular rating met the minimum criteria of 
38 C.F.R. § 4.16(a), then VA must consider the claim of a 
reasonably raised claim for a TDIU rating.  Norris at 421.  
However, in the veteran's case, he did not meet the minimum 
criteria of 38 C.F.R. § 4.16(a) until March 6, 2003, the date 
from which he is seeking an earlier effective date.  

In conclusion, the Board finds that although a claim for TDUI 
was received on April 1, 2002; the date entitlement actually 
arose is March 6, 2003, and as such the veteran is not 
entitled to an effective date for TDUI earlier than March 6, 
2003.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to an effective date earlier than March 6, 2003, 
for an award of TDIU is denied.



____________________________________________
JOHN Z. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


